OPINION — AG — (1) THE LANGUAGE "THE WILDLIFE CONSERVATION DEPARTMENT IS AUTHORIZED TO CONSIGN FOR SALE ANY LICENSE ISSUED BY THE DEPARTMENT", WHICH APPEARS IN 29 Ohio St. 1961 204 [29-204], AS AMENDED BY HOUSE BILL NO. 794 OF THE 30TH LEGISLATURE, ONLY APPLIES TO NON RESIDENT HUNTING LICENSES. THEREFORE, THE DEPARTMENT IS NOT AUTHORIZED TO CONSIGN FOR SALE RESIDENT LICENSES.  (2) 29 Ohio St. 1961 204 [29-204], AS AMENDED BY HOUSE BILL NO. 794, MADE NO PROVISIONS FOR A VENDOR'S FEE; THEREFORE, THE COMMISSION SCHEDULE SET FORTH IN 29 Ohio St. 1961 106 [29-106](I) IS APPLICABLE TO THE NON RESIDENT HUNTING LICENSES. CITE: OPINION NO. 64-340, 29 Ohio St. 1961 106 [29-106], 29 Ohio St. 1961 209 [29-209] (LEE COOK)